Citation Nr: 1519934	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which granted service connection and assigned an initial 10 percent rating for PTSD, effective November 30, 2011.  In a July 2013 rating decision the RO increased the rating to 30 percent, effective November 30, 2011.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014 the Veteran, via his representative, withdrew his request for a hearing before a Veterans Law Judge.  As such, the Board finds that it may proceed with adjudication.


FINDINGS OF FACT

1.  The Veteran manifested a single notation of flattened affect and his GAF scores were 60 and 65 representing moderate to mild symptoms.

2.  At no point during the period on appeal did the Veteran's PTSD manifest circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Board finds that all necessary development has been accomplished.  The RO has obtained VA treatment records.  The Veteran was afforded VA medical examinations in May 2012 and July 2013.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial evaluation in excess of 30 percent disabling for PTSD.  The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).   

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.   

In May 2012 the Veteran was afforded a VA examination.  The examiner diagnosed PTSD, assigned a GAF score of 65 and characterized the Veteran's occupational and social impairment as "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  Among the diagnostic criteria for PTSD, the Veteran had recurrent and distressing recollections of the event, recurrent distressing dreams of the event, and acting or feeling as if the traumatic event were recurring.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma.  He had an inability to recall an important aspect of the trauma and had marked diminished interest or participation in significant activities.  He had a feeling of detachment or estrangement from others and had restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran had symptoms of anxiety and chronic sleep impairment.  

In November 2012 the Veteran was seen for a psychology consult because he was service connected for PTSD, had never received counseling and needed to be evaluated.  He reported that he was ready to reach out for help now.  The evaluator noted that the Veteran was casually dressed and nicely groomed. Eye contact was good and speech was within normal limits.  He was oriented to person, place and time.  No hallucinations were reported and no delusional thoughts were noted.  The Veteran demonstrated a range of affect congruent with topics discussed. He described his mood as depressed.  Sleep was disturbed in that he wakes frequently in the night to go to the bathroom as well as because of bad dreams.  He estimated about 6 to 7 hours of sleep and typically felt well rested.  He noted an increase in anger and irritability.  He denied any suicidal or homicidal ideation, plans, intent or attempts.  He was diagnosed with PTSD and rule out depressive disorder and assigned a GAF score of 60.  It was recommended that the Veteran would benefit from therapy.

A psychology noted dated later in November 2012 noted the Veteran's participation in an initial intake which was to be completed on follow-up session.  The Veteran reported that he was employed.  The reviewer noted that the Veteran's motor activity was not remarkable and his eye contact was appropriate.  He spoke with normal rate, volume and prosody.  His attitude towards the provider was cooperative; mood was anxious and his affect was congruent.  Content was logical, memory appeared intact and thought processes were logical and coherent.  His insight was fair, and he was oriented to person, place, time and situation.  There was no evidence of delusion or hallucination.  A note dated approximately one week later noted the Veteran's motivation to resolve PTSD symptoms and a discussion of his history and requirements of completing the treatment protocol.  The assessment was identical to that provided one week prior.  

A December 2012 treatment note details an individual therapy session during which the Veteran reported frightening nightmares since returning from Vietnam.  He expressed continuing to experience intense psychological distress when he is exposed to internal or external reminding stimuli.  His physiological symptoms included sweating, increased heart rate, and shortness of breath.  The Veteran indicated that he has utilized avoidance strategies since Vietnam in order to manage his symptomatology.  The Veteran arrived on time, casually dressed and appropriately groomed.  He came to the facility alone.  He was pleasant, polite, and cooperative.  Eye contact was appropriate, mood was anxious and depressed and affect congruent.  Motor activity was unremarkable, and he spoke with normal rate and prosody.  His memory appeared intact, with fair insight and judgment.  Thought processes were logical and coherent.  He was oriented to person, place, time and situation.  There was no indication of delusion or hallucination.  The diagnostic impression was PTSD by history, with a GAF score of 60.

Progress notes dated in December 2012 and January 2013 detail attempts to contact the Veteran to schedule further appointments; however, he ultimately stated he was unable to participate in individual therapy at that time because of family responsibilities and he would contact VA when he determined it appropriate to do so.  

In July 2013 the Veteran was afforded a VA examination which yielded diagnoses of PTSD and alcohol dependence in sustained partial remission.  The examiner assigned a GAF score of 65.  The Veteran reported that he had been married for 45 years to his wife and that they got along great.  He had a good relationship with his children and saw them frequently.  He got along great with his grandchildren and was active with them.  He had four close friends from Vietnam whom he has kept in contact with over the years.  He had a good relationship with his brothers and their families.  The Veteran did not have many friends outside of the family because he did not feel comfortable around people.  He did not like crowds.  He has been active in some Veteran related funerals and ceremonies.  He worked as an assistant manager with a concrete company for 19 years.  He denied any occupational problems with performance or ability to get along with others during the employment.  He worked as a manager at a site that did recycling.  He was very active and involved with his occupation.  He had multiple duties including dealing with personnel and running multiple forms of equipment.  He liked keeping busy and his employment.  He had been in the position for seven years and denied having any problems with performance or other occupational problems.  He denied problems with coworkers, subordinates, and employers.  He had difficulty sleeping due to nightmares.  He abused alcohol to assist with sleep.  He reduced alcohol use but still drank nightly because he did not have nightmares when he consumes alcohol prior to sleeping.  He had never seen psychiatry and did not share his sleep problems or other anxiety symptoms with his primary care provider at VA.  He has never been prescribed medication to help him sleep or other psychotropic medication to assist with anxiety.  He had never participated in psychotherapy for PTSD or any other mental health symptoms and had not had inpatient or residential mental health care.  There were no suicidal or homicidal thoughts, plans, intent, or history or suicide attempts.  The Veteran was noted to have symptoms of anxiety, chronic sleep impairment, and flattened affect.  

The examiner characterized the Veteran's occupational and social impairment as "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner could differentiate between symptoms of the PTSD and alcohol dependence and noted that the intrusive memories and nightmares of the traumatic events, avoidance of trauma related memories and activities, and hyperarousal symptoms are symptoms of PTSD.  The examiner was also able to differentiate what portion of occupational and social impairment was attributable to each diagnosis and found the following:  "No occupational impairment.  Social impairment appears related to avoidance symptoms related to PTSD diagnosis."

Entitlement to an initial evaluation in excess of 30 percent disabling is not warranted at any time during the course of the appeal.  The Veteran manifested a single notation of flattened affect.  GAF scores were 60 and 65 representing moderate to mild symptoms.  A GAF score is not determinative of the percentage rating to be assigned; however, at no point during the period on appeal did the Veteran's PTSD manifest circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran was employed during the entire period on appeal and indicated that he liked his job and performed well.  He got along well with his family and his wife and he had friends who were Veterans.  He also participated in veteran-related events.  Both VA examiners determined that the PTSD symptoms are not severe enough to interfere with occupational and social functioning.  The July 2013 VA examiner specifically noted no occupational impairment and attributed social impairment to avoidance symptoms.  

There has been no showing of occupational and social impairment with reduced reliability and productivity or of symptoms associated of similar severity, frequency, and duration such that the criteria for a 50 percent are more closely approximated.  As such, the appeal is denied.

The Board has considered whether the claims file raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran has reported that he is working, entitlement to a TDIU is not for consideration.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 30 percent disabling for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


